                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

CHARLES L. MIDDLETON                                                           PLAINTIFF

v.                                 NO. 4:18-CV-480-JM-BD

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                               DEFENDANT

                           RECOMMENDED DISPOSITION

       This Recommended Disposition (Recommendation) has been sent to Judge James

M. Moody Jr. Any party may file written objections to this Recommendation. Objections

should be specific and should include the factual or legal basis for the objection.

       To be considered, objections must be received in the office of the Court Clerk

within 14 days of this Recommendation. If no objections are filed, Judge Moody can

adopt this Recommendation without independently reviewing the record. By not

objecting, parties may also waive any right to appeal questions of fact.

I.     Background

       Charles Middleton applied for social security disability benefits with an amended

alleged onset date of January 9, 2016. (R. at 91). After a hearing, the administrative law

judge (ALJ) denied his application. (R. at 22). Subsequently, the Appeals Council denied

his request for review. (R. at 1). The ALJ’s decision now stands as the Commissioner’s

final decision, and Mr. Middleton has requested judicial review.
II.    The Commissioner’s Decision

       The ALJ found that Mr. Middleton had the following severe impairments: history

of cervical spinal fusion, lumbar degenerative disk disease, mild osteoarthritis of the left

shoulder, and obesity. (R. at 14). After finding that Mr. Middleton’s impairments did not

meet or equal a listed impairment, the ALJ determined that Mr. Middleton had the

residual functional capacity (RFC) to perform light work, except that he could not

perform overhead reaching or constant stooping. (R. at 16). This RFC precluded Mr.

Middleton from performing his past relevant work. (R. at 20).

       The ALJ took testimony from a vocational expert (VE), who testified that a person

with Mr. Middleton’s age, education, work experience, and RFC could perform jobs such

as cashier II or sales attendant. (R. 21). Based on this testimony, the ALJ held that Mr.

Middleton was not disabled. (R. at 21–22).

III.   Discussion

       Mr. Middleton argues that the RFC determined by the ALJ is not supported by

substantial evidence in the record as a whole; that the ALJ failed to identify functional

limitations arising from his obesity; that the ALJ failed to perform a function-by-function

analysis; that the ALJ failed to properly resolve a conflict between the VE’s testimony

and the Dictionary of Occupational Titles; and that the ALJ failed to provide good reason

for finding that allegations of pain were inconsistent with the medical evidence. As set

out below, the ALJ’s determination of Mr. Middleton’s RFC is not supported by

substantial evidence upon consideration of the record as a whole.
       In this appeal, the Court must review the Commissioner’s decision for legal error

and assure that the decision is supported by substantial evidence on the record as a whole.

Brown v. Colvin, 825 F.3d 936, 939 (8th Cir. 2016) (citing Halverson v. Astrue, 600 F.3d

922, 929 (8th Cir. 2010)). Stated another way, the decision must rest on enough evidence

that “a reasonable mind would find it adequate to support [the] conclusion.” Halverson,

600 F.3d at 929. The Court will not reverse the decision, however, solely because there is

evidence to support a conclusion different from that reached by the Commissioner.

Pelkey v. Barnhart, 433 F.3d 575, 578 (8th Cir. 2006).

       The ALJ gave some weight to every medical opinion in the record. Consultative

examiner Garry Stewart, M.D. found no physical limitations. (R. at 557–63). Nichole

Clark, A.P.R.N., a treating source, stated that Mr. Middleton should not work more than

twenty-five hours per week and that conservative treatment had failed. (R. at 564). She

later opined that Mr. Middleton could only sit three hours in an eight-hour day and stand

two hours in an eight-hour day. Ms. Clark also opined that Mr. Middleton would be

limited to lifting or carrying ten pounds; could never squat; and could only occasionally

bend, crawl, crouch, climb, stoop, or kneel. (R. at 579–81).

       The ALJ stated that Nurse Clark had opined that Mr. Middleton could “work

around a light exertional level,” but her exact phrasing was “light duty,” and that

statement was in the same opinion in which she indicated that he could sit for only three

hours and stand for only two hours in an eight-hour day and could lift no more than ten

pounds. (R. at 581). It is clear from this context that she was not using the word “light” to

refer to a light exertional level as defined by the Social Security Administration. J.
Michael Calhoun, M.D., a treating physician, indicated that Mr. Middleton could and sit

for four hours and stand or walk for four hours in an eight-hour workday; lift or carry up

to twenty-five pounds; and could never bend, squat, crawl, crouch, climb, stoop, or kneel.

(R. at 590–92). The non-examining State Agency consultants opined that Mr. Middleton

could lift or carry up to twenty pounds; stand and/or walk for six hours in an eight-hour

day; sit for six hours in and eight-hour workday; and occasionally climb, balance, stoop,

kneel, crouch, or crawl. (R. at 124–25, 139–40). The State Agency consultants also

opined that Mr. Middleton should avoid even moderate exposure to fumes, odors, dusts,

gases, and poor ventilation. (R. at 126, 140).

       There are several problems with the ALJ’s RFC determination. As Mr. Middleton

notes, he has a medically determinable impairment of chronic obstructive pulmonary

disease (COPD). (R. at 434). The ALJ found that Mr. Middleton’s COPD was a non-

severe impairment. (R. at 14). The ALJ is required to consider what a claimant is capable

of in consideration of all impairments, both severe and non-severe. Ford v. Astrue, 518

F.3d 979, 981 (8th Cir. 2008). Mr. Middleton argues that the ALJ failed to include

limitations occasioned by his COPD.

       The Commissioner cites the ALJ’s statement that he took all of Mr. Middleton’s

symptoms into consideration and relies on the presumption of regularity to argue that the

ALJ considered all of Mr. Middleton’s impairments. Wilburn v. Astrue, 626 F.3d 999,

1003 (8th Cir. 2010). The Commissioner does not identify any limitations, however, that

account for Mr. Middleton’s COPD. Furthermore, even the non-examining State Agency

consultants opined that Mr. Middleton should have limitations related to pulmonary
irritants. (R. at 126, 140). Because the ALJ did not account for Mr. Middleton’s COPD, a

condition that would require at least some restrictions on pulmonary irritants, there is

insufficient evidence to support the RFC finding.

       Additionally, while the ALJ ostensibly gave some weight to every medical

opinion, the RFC the ALJ assigned exceeds the limitations found by every physician

except Dr. Stewart, who found no limitations at all. Dr. Stewart’s opinion is clearly an

outlier and is at odds with the evidence. (R. at 132, 139–40).

       Also, the State Agency consultants limited Mr. Middleton to occasional stooping,

whereas the ALJ merely limited him to less than constant stooping. In fact, the State

Agency consultant, on reconsideration, found far more limitations than the ALJ, even

after considering the opinion of Dr. Stewart. (R. at 132, 139–40). Of the five medical

opinions the ALJ considered, four noted significantly more limitations than the ALJ

included in the RFC; and at least one of the four considered the opinion that had fewer

limitations. This is not a case where an ALJ finds a middle ground between conflicting

opinions that vary in the degree of limitation. Rather, the ALJ found fewer limitations

than even the narrowest of the four opinions that have any evidentiary support. In sum,

the RFC lacks the support of credible medical evidence and excludes medically

determinable impairments that required additional limitations.

       The ALJ also erroneously found that Mr. Middleton’s activities of daily living

supported the ability to perform light work. (R. at 17–18). The ALJ noted that Mr.

Middleton counts cattle for his son and makes sure they have water. (R. at 18). This

activity consists of driving “right across the road” and “sit[ting] there with the window
down and count[ing] them” and “turn[ing] the water hydrant on.” (R. at 105). This is

certainly not a description of labor that would indicate an ability to work for eight hours

per day.

       The ALJ also cited to Mr. Middleton’s statements that he could tend to his

personal care, feed his dogs, and perform some household chores such as laundry, small

amounts of mowing, loading the dishwasher, and washing counters as proof that he could

perform light work. (R. at 17–18, 322–23). Notably, Mr. Middleton also stated that he

performed such chores for an hour or less. (R. at 323). He also explained that his children

clean and mow for him so that he has little work to do and only does “light, little things,”

even though he “would like to do a lot more.” (R. at 107). None of these activities

indicates that Mr. Middleton could “perform the requisite physical acts [of light work]

day in and day out, in the sometimes competitive and stressful conditions in which real

people work in the real world.” Draper v. Barnhart, 425 F.3d 1127, 1131 (8th Cir. 2005)

(quoting McCoy v. Schweiker, 683 F.2d 1138, 1147 (8th Cir.1982)). Mr. Middleton cites

to a Seventh Circuit case that explains the underlying problem with relying on such

activities:

              We have remarked the naiveté of the Social Security
              Administration's administrative law judges in equating
              household chores to employment. The critical differences
              between activities of daily living and activities in a full-time
              job are that a person has more flexibility in scheduling the
              former than the latter, can get help from other persons
              (... [her] husband and other family members), and is not held
              to a minimum standard of performance, as she would be by
              an employer. The failure to recognize these differences is a
              recurrent, and deplorable, feature of opinions by
              administrative law judges in social security disability cases.
Hughes v. Astrue, 705 F.3d 276, 278 (7th Cir. 2013) (internal quotations omitted). None

of the activities relied on by the ALJ indicate that Mr. Middleton could engage in light

work.

        The Commissioner also argues that Mr. Middleton’s part-time job indicates he

could perform light work. Mr. Middleton described his duties as putting liners in trash

cans, carrying rolls of labels to different rooms, rolling conveyor belts, and labeling

boxes. (R. at 106). He indicated that he took breaks during this work, which he performed

for one-to-four hours, depending on available tasks and how he felt. Even when

considered with Mr. Middleton’s daily activities, these minimal duties performed for

limited duration fall short of supporting a conclusion that he could perform light work.

Overall, the ALJ equated Mr. Middleton’s efforts to be somewhat productive and self-

sufficient with the ability to work a full eight-hour shift at the light exertional level, and

this was error.

IV.     Conclusion

        The RFC is not supported by substantial evidence on the record as a whole. For

this reason, the undersigned magistrate judge recommends REVERSING and

REMANDING the decision of the Commissioner with instructions to develop the record

as necessary and to fully and properly consider all the evidence of record and to

formulate an RFC consistent with the evidence.

        Dated this 25th day of April, 2019.


                                            ____________________________________
                                            UNITED STATES MAGISTRATE JUDGE
